LEHAN, Judge.
We affirm the denial of unemployment compensation to the former bank employee by reason of his misconduct. During the time he had been vice-president in charge of corporate banking, the employee had written a number of overdrafts on his account with the bank contrary to the bank’s rules promulgated to its employees and had continued to do so after having been warned. See Azzari v. Pennsylvania Unemployment Compensation Board, 104 Pa.Commw. 254, 521 A.2d 539 (Pa.Commw.Ct.1987) (employee flatly refused to work out repayment schedule with employer after defaulting on loan). Compare Billingsley v. Iowa Dept. of Job Service, 338 N.W.2d 538 (Iowa Ct.App.1983); Tarver v. Ross, 64 A.D.2d 760, 406 N.Y.S.2d 928 (N.Y.App.Div.1978) (no showing that overdrafts by employee in account with employee bank were intentional).
RYDER, A.CX, and PARKER, J., concur.